Citation Nr: 0300694	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  00-07 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES


Whether new and material evidence has been submitted that is 
sufficient to reopen a claim of entitlement to Crohn's 
disease.

[The issues pertaining to whether new and material evidence 
has been submitted that is sufficient to reopen a claim of 
entitlement to multiple sclerosis, and entitlement to 
specially adapted housing or special home adaptation grant 
will be the subject of a later decision].   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The claims folder has been transferred to 
the jurisdiction of the Louisville, Kentucky RO.  

In this decision, the Board is reopening the appellant's 
claim of entitlement to service connection for Crohn's 
disease.  Because the appellant's attempt to reopen his 
claim of service connection for multiple sclerosis, and his 
claim of entitlement to a specially adapted housing or 
special home adaptation grant is dependent upon the 
resolution of the reopened claim for Crohn's disease, 
appellate adjudication of these matters is deferred pending 
resolution of the present issue.     


FINDINGS OF FACT

1.  By rating decision dated in January 1997, the 
appellant's claim of entitlement to service connection for 
Crohn's disease was denied and the appellant did not 
challenge such denial by the filing of a notice of 
disagreement.

2.  The appellant has submitted evidence pertaining to his 
claim for Crohn's disease which was not previously submitted 
to agency decisionmakers and which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSION OF LAW

Since the RO's January 1997 decision, new and material 
evidence has been received and the claim of entitlement to 
service connection for Crohn's disease is reopened. 38 
U.S.C.A. §§ 1110, 1131, 5108 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that in January 1997, the RO denied the 
appellant service connection for multiple sclerosis and 
Crohn's disease, then asserted by the appellant to have been 
the result of in-service exposure to herbicides.  Because 
the appellant did not file a notice of disagreement as to 
the January 1997 rating decision, such is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).  Once a 
decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  The 
provisions of 38 U.S.C.A. § 5108 mandate that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  "New and material evidence" means "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  (By amendments to 38 C.F.R. § 3.156(a) made in 
August 2001, the definition of "new and material" evidence 
was changed; however, the amendment is applicable only to 
claims to reopen filed on or after August 29, 2001.  66 Fed. 
Reg. 45620-30 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a) (2002)  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, VA has complied with its statutory duty to assist.  
Following this determination, the Board may then proceed to 
evaluate the merits of the claim.  It has been held that VA 
is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
law provides that evidence proffered by the appellant to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of a 
claim.  Absent the submission of evidence that is sufficient 
to reopen the claim, the Board's analysis must cease.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then 
proceed to review whether the duty to assist has been 
fulfilled.

The appellant's claim of service connection for Crohn's 
disease was denied in 
January 1997.  The appellant's service medical records then 
indicated that in December 1968, he was treated for pains in 
the right side of his abdomen of two months duration, which 
had then worsened over the course of the previous two weeks.  
Although he was diagnosed to have Crohn's disease in 1974, 
because there had been demonstrated no continuity of 
symptoms since his in-service treatment, and because there 
was no medical opinion of record suggesting that the 
appellant's disorder had been incurred in military service, 
the claim was denied as not well grounded under then-
applicable law.  
 
In his present attempt to reopen his claim, the appellant 
has submitted a copy of an August 1981 colonoscopic study 
indicating that he had ulcerative colitis, and that he had 
this disorder since 1973.  During a February 2002 personal 
hearing, the appellant testified in substance that while in 
service, he had been hospitalized for stomach pain.  He also 
stated that after military service, he had consulted a 
"family doctor" who had since retired and is now deceased.  
The appellant has also submitted lay statements indicating 
that during and after his military service, he continued to 
complain of marked gastrointestinal symptoms.  None of the 
foregoing information was presented to the RO at the time of 
its January 1997 decision.  

As is noted above, the law requires that evidence proffered 
by the appellant to reopen a claim is presumed credible for 
the limited purpose of ascertaining its materiality.  
Spalding and Justus, supra.  However, this presumption of 
credibility does not extend beyond the point at which the 
claim is reopened and developed in accordance with the 
applicable law.  Cf. Chipego v. Brown, 4 Vet. App. 102, 104-
105 (1993).  

Presuming the appellant's current account credible for the 
limited purpose of determining whether the claim should be 
reopened, the appellant has proffered evidence indicating 
that since his in-service treatment, he has had continuous 
symptoms of a gastrointestinal disorder which have led to a 
confirmed diagnosis.  The law provides in this regard that 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim. Id.  (Italics added).  Service connection 
may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Accordingly, because the appellant has submitted evidence 
which, when presumed credible, suggests the presence of a 
continuous digestive disorder since service, he has 
submitted evidence which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The claim of service connection for Crohn's disease shall be 
reopened and developed in accordance with applicable law. 



ORDER

New and material evidence having been obtained, the claim of 
service connection for Crohn's disease is reopened.  



		
	M. L. Kane
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

